Order entered December 16, 2014




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-14-00517-CR

                               ARIANNA LINDSEY, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the Criminal District Court No. 3
                                   Dallas County, Texas
                            Trial Court Cause No. F-1171158-J

                                            ORDER
       The Court REINSTATES the appeal.

       On November 18, 2014, we ordered the trial court to make findings regarding whether

the case involved a plea bargain, whether appellant waived her right to appeal, and whether the

trial court granted appellant permission to appeal. We ADOPT the trial court’s findings that:

(1) appellant pleaded guilty pursuant to an agreement that punishment would be assessed

between eight and twenty-two years’ imprisonment; (2) appellant did not waive her right to

appeal as part of the agreement; (3) the trial court followed the agreement and sentenced

appellant to eighteen years’ imprisonment; (4) although there was an agreement as to a

punishment cap, the parties and the trial court treated the case as involving an “open” guilty plea;

(5) both parties were informed on the record that appellant could appeal the trial court’s decision;
and (6) thus, the trial court has granted appellant permission to appeal. The supplemental clerk’s

record contains the trial court’s amended certification giving appellant permission to appeal.

       We have received the reporter’s record from the plea and sentencing hearings, as well as

the clerk’s record.

       Appellant’s brief is due within thirty days of the date of this order.

       We DIRECT the Clerk to send copies of this order to counsel for all parties.



                                                      /s/     LANA MYERS
                                                              JUSTICE